FILED
                                                     United States Court of Appeals
                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                          February 8, 2011
                        FOR THE TENTH CIRCUIT
                                                        Elisabeth A. Shumaker
                                                            Clerk of Court
WILLIAM WILSON,

            Plaintiff-Appellant,

v.                                                   No. 10-1408
                                        (D.C. No. 1:09-CV-02138-WYD-BNB)
CITY OF AURORA, Colorado, a                           (D. Colo.)
municipality; DANIEL OATES, Chief
of the Aurora Police Department, in
his official capacity; RICKY
BENNETT, Former Chief of the
Aurora Police Department, in his
individual capacity; TERRY JONES,
Former Acting Chief of the Aurora
Police Department, in his individual
capacity; KENNETH HAITHCOAT,
Former Detective in the Aurora Police
Department, in his individual
capacity; PAT SMITH, Sergeant in
the Aurora Police Department, in his
individual and official capacities;
STEVEN COX, Detective in the
Aurora Police Department, in his
individual and official capacities;
CAROL CHAMBERS, District
Attorney of the Eighteenth Judicial
District, in her official capacity;
CAROLYN O’HARA, Former Deputy
District Attorney of the Eighteenth
Judicial District, in her individual
capacity; JIM PETERS, Former
District Attorney of the Eighteenth
Judicial District, in his individual
capacity; EIGHTEENTH JUDICIAL
DISTRICT of COLORADO, political
subdivision of the State of Colorado,

            Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before HOLMES and McKAY, Circuit Judges, and PORFILIO, Senior
Circuit Judge.


      William Wilson appeals the district court’s decision that his 42 U.S.C.

§ 1983 claims are time-barred. Exercising jurisdiction under 28 U.S.C. § 1291,

we AFFIRM.

      The initial complaint, filed in September 2009, alleged that defendants

violated Mr. Wilson’s civil rights by investigating him, searching his residence,

causing the destruction of his business, and engaging in a conspiracy against him.

In November, he filed an amended complaint with the same § 1983 claims and a

new claim alleging state-law violations. As in the initial complaint, most of the

events specifically described were in 2002 (the initial investigation), 2003

(further investigation and the search), and 2004 (the closure of his business),

while the conspiracy was described as ongoing between 2002 and 2009. The

magistrate judge concluded that those § 1983 claims that were adequately pleaded


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
fell outside the two-year limitations period. He recommended that the district

court dismiss the claims as time-barred and that the court decline to exercise

federal jurisdiction over the state-law claims and dismiss them without prejudice.

      Subsequently, Mr. Wilson filed a motion for leave to file a second amended

complaint and a proposed second amended complaint. The magistrate judge

recommended denying leave to amend because the proposed second amended

complaint failed to comply with Federal Rule of Civil Procedure 8; it failed to

allege any plausible claim that was not time-barred; and it came too late.

      Because Mr. Wilson objected to both recommendations, the district court

engaged in a de novo review. Regarding dismissal, the court agreed with the

magistrate judge that the § 1983 claims accrued, for limitations purposes, in 2003

and 2004; there were no sufficient allegations to support the tolling of the

limitations period; and the conclusory allegations of a conspiracy lasting into

2009 were insufficient to invoke a continuing violation theory. Accordingly, the

court dismissed the § 1983 claims as time-barred. The court also declined to

exercise supplemental jurisdiction over the state-law claims and dismissed them

without prejudice. Regarding amendment, the court concluded that granting leave

to amend would be futile because the statute of limitations would still bar the

claims in the proposed second amended complaint. Thus, the court entered

judgment for the defendants.




                                         -3-
        On appeal, Mr. Wilson argues that the defendants’ actions constituted an

ongoing conspiracy that precludes application of the limitations period. We note

that his brief cites to his second amended complaint. That complaint, however,

was never filed, and on appeal Mr. Wilson does not present any argument

challenging the denial of his motion for leave to amend. Thus, the relevant

allegations are those contained in the amended complaint. Having reviewed the

parties’ briefs and the appellate record, we affirm the district court’s decision for

substantially the reasons stated in the report and recommendation filed on

May 19, 2010, and the order adopting the recommendation filed on September 2,

2010.

        Mr. Wilson also argues that the court erred in dismissing the claims against

one defendant based on Eleventh Amendment immunity. While the report and

recommendation discussed Eleventh Amendment immunity, the district court’s

judgment on all of the § 1983 claims rested only on the statute of limitations.

Therefore, we need not address any Eleventh Amendment issues.

        Defendants’ Motion to Dismiss Appeal or for Summary Disposition, or in

the Alternative, Motion to Supplement the Record is DENIED. The judgment of

the district court is AFFIRMED.

                                                     Entered for the Court


                                                     Jerome A. Holmes
                                                     Circuit Judge

                                          -4-